The Attorney                 General of Texas
JIM MATTOX                                            December 28, 1984
: ttornsy General


9~1pr.m.CourtSuildin9          Mr. Bill Rale                                          Opinion      No.   JM-275
: o.eox12545                   gxccutive   Director
  ,stin. TX. 78711-2546        Texas Commission on Buman Rights                       Re: Whether the confidentiality
512l475.2501                   P. 0. Box 13493. Capitol  Station                      provisions   of article     5221k,
Tax    91aS?C13S?
                               Austin,   Texas     78711                              V.T.C.S.,  apply to local human
   Iscopiar 51214750296
                                                                                      relations commissions

714 Jackson. Suite 700         Dear Mr. Ralc:
  ~llas. TX. 75202.45W
, u74M944
                                     Article    5221k. ‘I..T.C.S.. authorizes      referral  actions   between the
                               Texas Cmission         on Human Rights and local         human rights    commissions
  24 Alberta Ave., Suite 150   with regard      to certain     employment    discrimination      complaints.     See
   Paso. TX. ?9905.2?93        64.01 et seq.       In light   of this unique state-local        working relati=
915/533-3464                   ship, you ask whether the act’s         confidentiality      provision    applies   to
                               complaints    referred   by the state commission to local commissions.
 ~.. Tems, sulie 700
Houston. TX. ??002-3111               The confidentiality        provision    of article      5221k protects   certain
~‘Y223a.56                     complaint-related        information       which    the Texas      Open Records     Act,
                               V.T.C.S.    art.   6252-17a.      might otherwise      require    be disclosed.     This
                               provision,    section    8.02(a).    provides    that
606 Broadway. Suite 312
’‘IbbCCk, TX. 79401-3479
  6’747.5235                                 [aln officw:  or employee of the commission may not
                                             make publi,:    any information   obtained   by the
                                             commission under its authority   under Section 6.01
009 N. Tenth, Suits 8
  cAllen. TX. 70501.1555
                                             of this Act except as necessary   to the conduct of
  a552.4547                                  a proceedi:iS under this Act.

                                      The Open Records                Act    recognizes        statutory       confidentiality
 m MaIn Ptua. Suite 400        provisions       such as ,rection 8.02(a)            as exceptions         to required      public
 .” Antonlo. TX. 782052797
5121225.4191
                               disclosure.          V.T.C.!;.,    art.    6252-17a,      13(a) (1).       Consequently,        when
                               information        which frdls       within    section     8.02(a)      is held by the state
                               cosssisslon.       it may r.ct be disclosed.            Section 8.02(a)         prohibits     “[aIn
 n Equal Opportunilyl          officer      or employee          of the       commission”         from disclosing         certain
Alflrmative Acllon Employer    information.           “Coami:ssion”       in article       5221k refers          to the Texas
                               Cmisslon          on Aumaa Rights.            See 12.01(2) ; compare 12.01(9).                   The
                               provision     does not apply directlyto               local commissions.           Nevertheless,
                               you ask whether           thls   information       retains     its    confidential      character
                               when it        is     transi’erred      from the        state       conrmission     to a local
                               commission.




                                                                        p. 1222
Mr. gill    gale   - Page 2       (J&275)




        A preliminary       clarification           of the kind of local           action      in
question      is   necessary.        Arti,cle       5221k providea        for   two distinct
methods that political         subdivi~~!lons may employ to promote freedom from
employment discrimination.              Al:l:orttey     General Opinion JM-228 (1984).
Section    4.01 of the act authorizes                 the adoption       and enforcement       of
local ordinances        that prohibit        practices     designated      as unlawful     under
article    5221k or under other laws.                This type of local action does not
involve    a system of referralli             from the state        commission.      Any pro-
tection     from disclosure         of Information          related     to employment       dis-
crimination       complaints       which      are made solely           pursuant    to local
ordinances       must stem from the exceptions               found within     the Texas Open
Records Act.         See V.T.C.S.        art.      6252-17a,     13; see
(including        common-law         and       constitutional         -a’             ::I:; I:;
(informatlon      relating    to litig,rrion).

       The second type of local. action           provided    for in article      5221k
involves    referrals     from the state   comlssion.       See 5$4.03(5),    4,04(a).
These    actions      are    guided  by article       522lkyather.       than by the
provisions     of a local ordinance.       See a-228      (1984).    You suggest that
section     8.02(a)      protects   inf.omxon       transferred      from the state
commission to local commissions          in these referral      actions.

        We agree with your sugglrstion                 that,    because     of the authorized
state-local       interaction,      the state-level          protection     of section     8.02 is
not lost       when protected         infcrmatlon        is transferred         from the state
codsalon         to a local commission pursuant to sections                   4.03 and 4.04 of
article     5221k.     This conclusion         results     from the express authorization
for such referrals             and from the continuing                supervision      the state
commission        exercises      over the referred             complaints.        See 54.04(b).
Numerous        attorney       general      opinions         indicate      that -&f      idential
information       may be transferred          from one state         agency to another state
agency       without       destroying        the     confidential         character       of    the
information.         See, e.g.,     Attorney General Opinions H-917 (1976); H-242
(1974).       Similarly,       confident:ial       information        may   be disclosabI,e       to
county and municipal            governments       vhen they act as quasi-agencies                 of
the state.        Attorney General Cpinion H-636 (1976).

       Nevertheless,      the    protection     of   article       5221k    from public
disclosure    extends only to the! Information         covered by section        8.02(a).
Section 8.02(a)      grants confiden.tial     status , except as necessary           to the
conduct    of a proceeding         under article      5221k.     to “any information
obtained    by the cosm&rsion under its authority              under Section       6.01 of
this    Act. . . .‘I      The confidentiality        of other        information      would
depend upon specific       provisionc;    of the Open Records Act.          Section 6.01
deals with state       commission actions      to encourage voluntary          resolution
of complaints.        Persons who have initiated           actions     in court or who
have actions      pending before an administrative            agency may not file           a
complaint     with   respect    to the same grievance            under section        6.01.




                                              p.   1223
Hr. Bill        gals   - Pags 3     (JH-27!i)




Consequently,    the ecope           of   the   confidentiality     protection   of   section
8.02(a)  is limited.



                    Information     regarding employment discrimination
                 compl~~;;l;hich       is protected    by section    8.02(a)
                 of                 5221k    retains    it8    confidential
                 character    when it is transferred        from the Texas
                 C&ssion       on Euman Rights to a local humsn rights
                 conmission     pursuant    to section    4.04 of article
                 5221k.




                                                      JIqJdck
                                                         Attorney   General   of Texas

TOM     GRBRN
First     Assistant      Attorney    Generr:l

DAVID R. RICRARDS
Executive Assistant Attorney               General

RIClt GILPIN
Chairman, Opinion          Cmittee

Prepared        by Jennifer Riggs
Assistant        Attorney General

APPROVED:
OPINIONCOWnITTEE

Rick Gilpin,   Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer  Riggs
Nancy Sutton




                                                p. 1224